Daly, J.,
dissenting. The trial court, in responding to the defendant’s motion for articulation that requested an explanation of the court’s finding that there was sufficient circumstantial evidence to convict the defendant of operating an improperly registered boat, stated that “the court has twenty-eight separate dates between May and October 8,1988 when beyond any and all doubt the Stance was in Connecticut waters. From this incontrovertible evidence and considering the span of time (from May to October 8) the court finds and is of the opinion beyond a reasonable doubt that the Stance was used in Connecticut waters during 1988 on more than sixty days.”
Clearly, the incontrovertible evidence that the Stance was in Connecticut waters for twenty-eight days was not sufficient to find that the vessel was used for more than sixty days. Moreover, the “span of time” itself does not rise to the level of supplying the necessary circumstantial evidence warranting the finding that the state proved beyond a reasonable doubt that the Stance was used in Connecticut waters for an additional thirty-two days. The state has thus failed to prove that the boat had been used in Connecticut waters for more than sixty days, an essential element for convicting this defendant of operating an improperly registered boat.
Accordingly, I dissent from the majority’s holding that the trial court could have reasonably concluded that there was sufficient evidence to convict the defendant of this offense.